DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the suction inlet" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  In claim 1, from which claim 21 depends, the suction inlet is referred to as “the second inlet.”
Claim 21 is also unclear because it indicates that the conical section is included in both the first part and the second part.  It is assumed that this is meant to indicate that the conical section is included in the first part and the conical mixing chamber is included in the second part.
Claim 22 is rejected because it depends from indefinite claim 21.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-6, 19, 21, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moriera Campos (US PGPub 2008/0267006, hereinafter Campos) in view of Ciuti et al. (US 4026817, hereinafter Ciuti) and Lott (US PGPub 2005/0058020, hereinafter Lott).
Regarding claim 1, Campos discloses a system for emulsifying a dispersed phase in a continuous phase (apparatus of Campos is for mixing fluids, and thus would be capable of this intended use) comprising:
a venturi apparatus (figure 2) comprising:

a channel (within tube 1) for receiving the continuous phase stream that has a smaller diameter than the first inlet (see figure 2),
a continuous phase nozzle (downstream end of tube 1) positioned downstream of the channel for receiving the continuous phase stream,
a conical mixing chamber (conical section of decompressor 2) that tapers in diameter wherein the widest diameter is where the continuous phase nozzle meets the mixing chamber (where tube 1 meets decompressor 2) to a narrower diameter where the mixing chamber meets a mixed phase nozzle (narrower downstream portion of decompressor 2 in figure 2) and wherein the mixing chamber is positioned downstream of the continuous phase nozzle (as seen in figure 2); and
a second inlet (inlet 6) for introducing a dispersed phase to the venturi apparatus and mixing chamber; wherein an emulsion is formed between the continuous phase and dispersed phase in the mixing chamber and the emulsion fed to the mixed phase nozzle (apparatus of Campos recites all the necessary structure for this function, and is thus considered to meet these limitations).
Campos is silent to the channel terminating in a conical section on the downstream side of the channel and a discharge diffuser.  Ciuti teaches a system for preparing water/oil emulsions (title; figure 1) having a venturi and a first inlet (at element 6), a channel having a smaller diameter than the first inlet (at item 3), the channel terminating in a conical section on the downstream side of the channel (at nozzle 13), and a discharge diffuser downstream of a mixing chamber (widening portion 
Campos is silent to the ratio of the diameter of the mixed phase nozzle to the diameter of the continuous phase nozzle being greater than 1:1 and less than 4:1.  Lott teaches a venturi apparatus (Title) having a continuous phase nozzle (figure 4, inner nozzle 52 having diameter D1) and a mixed phase nozzle (figure 4, throat 62 having diameter D2) wherein the ratio of the diameter of the mixed phase nozzle to the diameter of the continuous phase nozzle being greater than 1:1 and less than 4:1 (paragraph 0029, “diameter D2 may vary between about 1.2 times diameter D1 and 2.0 times diameter D1”).  As indicated by the cited quote, this means that the ratio of the diameter of the mixed phase nozzle to the diameter of the continuous phase nozzle is in the range from 1.2:1 to 2.0:1, the entirety of which falls within the recited range of greater than 1:1 and less than 4:1, meeting the claim.  To one of ordinary skill in the art at the time of invention, it would have been obvious to have provided the apparatus of Campos with the dimensions (and therefore the ratio) of Lott for the purpose of producing satisfactory results as determined by the flow rate (Lott, paragraph 0029).  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Regarding claims 2 and 4, the pressure (claim 2) and velocity (claim 4) at which the continuous phase is delivered is a method of operation of the apparatus that does not affect its structure.  As held in In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967), “the manner or method in which such machine is utilized is not germane to the issue of patentability of the machine itself.”  Nevertheless, the combination proposed in the rejection of claim 1 contains all the necessary structure to perform the functions stated in claims 2 and 4 of the present application, and thus meets the claims.  See MPEP 2115.
Regarding claims 5 and 6, a recitation with respect to the material intended to be worked upon by the apparatus (the aqueous solution of claim 5, inverse emulsion of claim 6, and paper sizing compounds of claim 7) does not impose any structural limitations upon the claimed apparatus.  See Ex parte Masham, 2 USPQ 2d 1647, 1648 (Bd. App. 1987); In re Rishoi, 197 F.2d 342, 344, 94 USPQ 71, 72 (CCPA 1952).
“Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining the patentability of the apparatus claim.”  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Furthermore, "inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims."  See In re Young, 75 F.2d 996, 997, 25 USPQ 69, 70 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).

Regarding claim 19, Ciuti teaches the formation of an emulsion having a very small particle size (column 1, lines 24-26; column 4, lines 41-45), but does not explicitly disclose the median particle size of the resulting emulsion droplet being less than about 2 microns.  However, given the structural similarities between the device of claim 1 and that of the combination of Campos, Ciuti, and Lott proposed above, it stands to reason that the device of the combination would be fully capable of providing droplets having the recited mean particle size.  Additionally, it can be seen in the figures of the prior art and the instant application that the devices have similar structure, further indicating that the devices of the prior art are fully capable of performing this function.  Because the Examiner has reason to believe that the cited prior art teaches the functional limitation (the structural similarity between the claimed device and that of the prior art), the burden shifts to the Applicant to disprove the Examiner's belief.  Finally, it is well-settled that, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See In re Schreiber
Regarding claim 21, Campos is silent to the apparatus being formed of two machines parts as recited.  Ciuti teaches a Venturi apparatus formed of two parts, wherein the first part (figure 1, tube 3) comprises the first inlet (at item 6), the channel (at item 3), the conical section (within nozzle 13), and the continuous phase nozzle (nozzle 13), and the second part (duct 1) comprises the suction inlet (at item 2), the conical section (around nozzle 13), the mixed phase nozzle (upstream of throat 16), and the diffuser (downstream of throat 16).  It is noted that that machining of these parts is a product-by-process limitation, and thus is only limited by the structure implied by the step of machining.  See MPEP 2113.  In this case, the parts Ciuti do not appear to have any structural difference from machined parts, and thus this portion of the claim is met.  To one of ordinary skill in the art at the time of invention, it would have been obvious to have provided the apparatus of Campos with the parts of Ciuti for the purpose of simplifying production, assembly, disassembly, and cleaning of the apparatus.
Regarding claim 22, Campos and Cuiti are silent to the parts being threadably connected.  Lott teaches an apparatus in which separate parts are threadably connected (figure 3, threads 46).  To one of ordinary skill in the art, it would have been obvious to have connected parts in the combination of Campos and Ciuti using threads, as in Lott, for the purpose of proving a secure connection between parts.  Further, threaded connections are known in the art, as evidenced by Lott, and would provide only the predictable result of attaching parts to one another.
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moriera Campos (US PGPub 2008/0267006, hereinafter Campos) in view of Ciuti et al. (US 4026817, hereinafter Ciuti) and Lott (US PGPub 2005/0058020, hereinafter Lott), as applied to claim 1 above, and further in view of Von Berg (US 5403522) (hereinafter Von Berg).
Regarding claim 3, Campos in view of Ciuti and Lott is silent to a pump that feeds the continuous phase into the venturi apparatus, although Lott teaches a pump attached to the dispersed phase inlet.  Von Berg teaches a pump that feeds the continuous phase into the venturi apparatus (Von Berg: figure 2, reference item 12).  Given the use of a pump to feed a fluid in both Lott and Von Berg, it would have been obvious to one of ordinary skill in the art at the time of invention to have provided a pump with the apparatus as recited in the claim and as in Von Berg for the purpose of providing fluid under pressure to the apparatus.
Claims 8, 10-13, 15, 16, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ciuti et al. (US 4026817) (hereinafter Ciuti) in view of Dilts et al. (US PGPub 2003/0205167) (hereinafter Dilts), Lott (US PGPub 2005/0058020) (hereinafter Lott), Best (US 1540592) (hereinafter Best), and Moriera Campos (US PGPub 2008/0267006, hereinafter Campos).
Regarding claims 8 and 10, Ciuti discloses a method for producing an emulsion that comprises:
introducing a continuous phase comprising water (column 2, line 8, “introducing water into a duct”) into the first inlet of the venturi apparatus (column 2, lines 39-40, “a duct inside which a Venturi is present”) of the system of claim 1 (rendered obvious by Campos, Ciuti, and Lott, see rejection of claim 1 above); and
introducing a dispersed phase through a second (inlet 2) of the venturi apparatus to form an emulsion of the dispersed phase and the continuous phase in the mixing 
Ciuti does not explicitly disclose that the method is intended for emulsifying a sizing agent for use in treating paper or paperboard, and is silent to the dispersed phase containing at least one sizing agent.  Dilts teaches the use of a venturi apparatus for emulsifying a sizing agent contained in a dispersed phase in a continuous phase containing water for use in treating paper (Dilts: abstract, “at least one sizing agent is emulsified in water”; Dilts: paragraph 0081, “useful commercial emulsification equipment includes…venturi emulsifiers. Preferably, the emulsion has an aqueous continuous phase”).  To one of ordinary skill in the art at the time of invention, it would have been obvious to have used the method of Ciuti for emulsifying a sizing agent for use in treating paper or paperboard because such a purpose is explicitly contemplated by Dilts, and further to have included the sizing agent in the dispersed phase for the purpose of producing the desired emulsion.
Ciuti is silent to a specific pressure (claim 8) or flow rate (claim 10) at which the continuous phase is introduced.  However, Best teaches “the pressure and temperature of the water being automatically controlled, the result is that a very uniform emulsion or mixture is secured” (Best: page 2, lines 17-21).  Ciuti teaches that the pressure and velocity of the continuous phase should be controlled and that they affect the oil introduction and therefore the emulsion (column 3, lines 40-42; column 4, lines 5-6 and 48-50).  Based on these teachings, the parameters having to do with the introduction of the continuous phase effect the final emulsion.  Thus, it would be obvious to one of In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990) and MPEP 2144.05(III).  In addition, the claimed ranges of these parameters are not even the preferred ranges defined in the specification, further indicating that the claimed ranges are not critical.  
With respect to the limitations of pressure (claim 8) and velocity (claim 10), it would have been obvious to one of ordinary skill in the art at the time of invention to have provided the method of the prior art with the values recited in the instant claims, which are now considered at most an optimum choice, lacking any disclosed criticality.
Regarding claim 11, Ciuti discloses a continuous phase comprising water (column 2, line 8, “introducing water into a duct”).
Regarding claim 12, Ciuti is silent to a dispersed phase comprising cellulose paper sizing compounds.  Dilts teaches a dispersed phase comprising cellulose paper sizing compounds (Dilts: abstract, “at least one sizing agent selected from ASA, AKD, and rosin”).  To one of ordinary skill in the art at the time of invention, it would have been obvious to have provided the method of Ciuti with the paper sizing compounds for the purpose of producing the desired emulsified sizing agent.
Regarding claim 13, Ciuti is silent to a dispersed phase comprising one or more surfactants in an amount from 0.1% to 5% by weight.  Dilts teaches a dispersed phase comprising one or more surfactants in an amount from 0.1% to 5% by weight (Dilts: paragraph 0073, “preferably, the quantity of surfactant present in a sizing composition is from about 0.1% to about 5% by weight”).  To one of ordinary skill in the art at the time of invention, it would have been obvious to have provided the method of Ciuti with the surfactants in the amounts recited in Dilts for the purpose of producing an emulsion with the desired median particle size (Dilts: paragraph 0073).
Regarding claim 15, Ciuti discloses an emulsion wherein the concentration of dispersed phase in continuous phase is from 2% to 50% by weight.  In an emulsion, it would be inherent that the continuous phase makes up at least 50% of the emulsion by weight, and thus it would be obvious to one of ordinary skill in the art that the concentration of the dispersed phase in an emulsion would be 50% or less.  Additionally, Ciuti states that the oil and other components of the continuous phase are emulsified in water (abstract) and thus this claim limitation would be met.
Regarding claim 16, Ciuti is silent to post-diluting the emulsion and adding the post-diluted emulsion to a wet end.  Dilts teaches post-diluting the emulsion and adding the post-diluted emulsion to a wet end (Dilts: paragraph 0086, "an initial sizing emulsion of the present invention can simply be added to the wet end of a paper making machine…with or without further dilution”).  To one of ordinary skill in the art at the time of invention, it would have been obvious to have provided the method of Ciuti with the dilution and wet end of Dilts for the purpose of producing paper products (Dilts: paragraph 0086).
Regarding claim 20, Ciuti is silent to producing an emulsion having a mean particle size of below 2 micron.  Dilts teaches a particle size in the emulsion of less than 2 microns (Dilts: paragraph 0012, "preferably, the emulsion has a median emulsion particle size of about 5 μm or less, and, more preferably, about 3 μm or less").  The examiner is interpreting “about 3 μm or less” in the prior art to read on “less than 2 microns” in the current claims.  It would have been obvious to one of ordinary skill in the art at the time of invention to set the median particle size at less than 2 microns because, based on Dilts, smaller particle sizes are preferable (Dilts: paragraph 0012, quoted above).
Claims 17 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ciuti et al. (US 4026817) (hereinafter Ciuti) in view of Lott (US PGPub 2005/0058020) (hereinafter Lott), Best (US 1540592) (hereinafter Best), Hicks et al. (US 5989446) (hereinafter Hicks) and Moriera Campos (US PGPub 2008/0267006, hereinafter Campos)
Regarding claim 17, Ciuti discloses a method for producing an emulsion that comprises:
introducing a continuous phase containing water (column 2, line 8, “introducing water into a duct”) into the first inlet of the venturi apparatus (column 2, lines 39-40, “a duct inside which a Venturi is present”) of the system of claim 1 (rendered obvious by Campos, Ciuti, and Lott, see rejection of claim 1 above); and
introducing a dispersed phase through through the second inlet (inlet 2) of the venturi apparatus (column 2, lines 39-40, “a duct inside which a Venturi is present”) of 
Ciuti does not explicitly disclose that the method is intended for reversing an inverse emulsion, and is silent to the dispersed phase containing at least one inverse emulsion.  Hicks teaches the use of a venturi (figure 1, eductor nozzle 16) to reverse an inverse emulsion (column 3, lines 13-20, the act of mixing an oil emulsion with water will reverse the emulsion).  To one of ordinary skill in the art at the time of invention, it would have been obvious to have used the process of Ciuti to reverse an inverse emulsion by adding a dispersed phase containing at least one inverse emulsion, as in Hicks, because it allows for additives in the dispersed phase to be added in liquid form so it can be easily educted and mixed (Hicks: column 3, lines 17-20).
Ciuti is silent to a specific pressure at which the continuous phase is introduced.  However, Best teaches “the pressure and temperature of the water being automatically controlled, the result is that a very uniform emulsion or mixture is secured” (Best: page 2, lines 17-21).  Ciuti teaches that the pressure and velocity of the continuous phase should be controlled and that they affect the oil introduction and therefore the emulsion (column 3, lines 40-42; column 4, lines 5-6 and 48-50).  Based on these teachings, the parameters having to do with the introduction of the continuous phase effect the final emulsion.  Thus, it would be obvious to one of ordinary skill in the art at the time of invention to optimize these parameters to improve uniformity of the emulsion and its properties.  See MPEP 2144.05.  Further, the examiner has found that the specification contains no disclosure of any unexpected results arising from the recited pressure of the continuous phase, and that as such the parameter is arbitrary and therefore obvious.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990) and MPEP 2144.05(III).  In addition, the claimed ranges of this parameter is not even the preferred range defined in the specification, further indicating that the claimed ranges are not critical.  
With respect to the limitations of pressure, it would have been obvious to one of ordinary skill in the art at the time of invention to have provided the method of the prior art with the values recited in the instant claims, which are now considered at most an optimum choice, lacking any disclosed criticality.
Regarding claim 18, Ciuti is silent to the addition of a retention aid to an inverse emulsion.  Dilts teaches the addition of a retention aid to an inverse emulsion (Dilts: paragraph 0110, “the typical chemical addition sequence…was as follows: about 4 mL of paper sizing emulsion, anionic polyacrylamide retention aid”).  It would have been obvious to one of ordinary skill in the art at the time of invention to include the retention aid of Dilts in the process of Ciuti for the purpose of retaining fine particles during the formation of the paper (Dilts: paragraph 0110).
Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moriera Campos (US PGPub 2008/0267006, hereinafter Campos) in view of Ciuti et al. (US 4026817, hereinafter Ciuti) and Lott (US PGPub 2005/0058020, hereinafter Lott), as applied to claim 1 above, and further in view of Mazzei (US 5863128, hereinafter Mazzei)
Regarding claim 23, Campos discloses the second inlet being a suction inlet (paragraph 0015), but is silent to the inlet tapering to a conical distal end as recited.  Mazzei teaches a mixing system having a first inlet (figure 1, portion 33) and a second inlet (conduit 46) that tapers to a conical distal end (see figure 1) that directs material to tubing (port 45 and associated structure) that leads to the mixing chamber (see in figure 4).  To one of ordinary skill in the art at the time of invention, it would have been obvious to have incorporated the tapering second inlet of Mazzei into the combination of Campos, Ciuti, and Lott because the simple substitution of one known port for another would provide only the predictable result of introducing material into the mixing chamber.   See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).

Response to Arguments
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive.
The Applicant argues that the device of Campos does not include a mixing chamber as recited in the instant claims, indicating that Campos states that the fluids are not fully mixed until downstream of the conical section of decompressor 2 in the reference.  The Examiner respectfully disagrees.  It is noted that apparatus claims must structurally define over the prior art.  See MPEP 2114.  In this case, the prior art clearly discloses a conical section downstream of a continuous phase nozzle in which two fluids are combined.  This is structurally identical to the instant claims, even if the fluids do not fully mix within this chamber.  Further, because the fluids are at least in contact .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834.  The examiner can normally be reached on Monday-Friday 8:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARC C HOWELL/Primary Examiner, Art Unit 1774